Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 06, 2018

The Court of Appeals hereby passes the following order:


A19D0194. NATHANIEL HARPER v. STATE BOARD OF PARDONS AND
    PAROLES.


      Nathaniel Harper sought to proceed in forma pauperis in a Petition for Writ of
Mandamus against the State Board of Pardons and Paroles. The trial court denied the
filing of the petition. On November 13, 2018, Harper filed this pro se application for
discretionary review of the trial court’s order. We lack jurisdiction.


      The application materials show that Harper failed to submit a file-stamped copy
of the order he seeks to appeal, in violation of Court of Appeals Rule 31 (c).
Consequently, on November 21, 2018, we ordered Harper to supplement his
application within ten days with a stamped “filed” copy of the order to be appealed.
We indicated that failure to comply with this directive would result in dismissal of the
application. However, Harper has failed to comply with this directive. Without the
stamped “filed” copy of the order, we cannot ascertain if the application was filed
within 30 days, which is a jurisdictional requirement.1 See OCGA § 5-6-35 (d); Boyle




      1
        Although the order included with the application does not contain a stamped
“filed” date, it was signed by the judge on August 8, 2018. Based on that date, the
application is untimely.
v. State, 190 Ga. App. 734 (380 SE2d 57) (1989). Accordingly, Harper’s application
is hereby DISMISSED.




                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/06/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.